March 24, 2009




 
Research Services Agreement
 
between
 
Cohen Independent Research Group
 
And


Pax Clean Energy PXCE


 
This Agreement is entered into as of the date on the signature page hereof
between Cohen Independent Research Group, (“CIRG”) and PAX CLEAN ENERGY PXCE for
the provision of consulting services by Cohen Independent Research Group.  In
consideration for services rendered by CIRG to PAX CLEAN ENERGY PXCE parties
agree to the following terms and conditions.
 
Term
 
This Agreement shall expire on its own terms twelve (12) months following the
date of execution of this Agreement. The term of this Agreement may only be
extended in writing, signed by PAX CLEAN ENERGY PXCE and CIRG,   PAX CLEAN
ENERGY PXCE has the right to terminate this agreement at any time after the
initial research report has been written, distributed and funded as required by
this letter agreement.
 
Scope of Services
 
The scope and extent of any research services provided by CIRG, pursuant to this
Agreement shall include Wall Street analyst  research coverage for the agreed
upon term.
 
CIRG’s research services under this Agreement shall be limited to advice and
consultation on various types of research issues, including its initiate
coverage report and a 16 – 18 million email marketing awareness campaign upon
issuance of the report.  PXCE anticipates expanding the initial report for year
long coverage.
 
Fees and Expenses
 
PAX CLEAN ENERGY PXCE agrees to pay CIRG the following rate in consideration for
CIRG’s services hereunder.  Payment will be made as follows:


 
1.
Within 2 days after the signing of this agreement:  $2,000 wired into the
following account or mailed via money order to:

 
 
 

--------------------------------------------------------------------------------

 


Wires to D. Paul Cohen:
Account Number:   6162700568
D. Paul Cohen/Cohen Independent Research Group
wfbius6S
(ABA Routing Number  121000248 for US wires)
Wells Fargo Bank - San Francisco Office:
420 Montgomery Street
San Francisco, Calif. 94104  USA

 
       2.  Within 15 days of the signing after this agreement, $8,000 wired or
sent via mail by money order.


PAX CLEAN ENERGY PXCE shall also reimburse Cohen Independent Research Group, for
any reasonable travel expenses that have been pre-approved by PAX CLEAN ENERGY
PXCE including travel expenses of CIRG’s analyst covering PAX CLEAN ENERGY PXCE.
Such reimbursement shall be made in accordance with PAX CLEAN ENERGY PXCE’s
corporate travel expense policy.
 
This agreement is effective immediately upon execution.  Failure by PAX CLEAN
ENERGY PXCE to pay Cohen Independent Research Group within 15 days of
execution does not relieve PAX CLEAN ENERGY PXCE of its obligations under this
agreement.  However, CIRG may at its sole discretion extend the deadline for
payment of the above, to be noticed to PAX CLEAN ENERGY PXCE in written form.
 
Duties for Client Company


 
1.
PAX CLEAN ENERGY PXCE will edit the textual content of the final draft of the
initiate coverage report in Microsoft Word Track Changes, and return the edited
version no later than 20 days after receipt of the first rough draft.  Any
editing after the ‘first edit’, or a second edit, will be billed at $125.00 per
hour, for all time spent and work performed, metered by the analyst, until PAX
CLEAN ENERGY PXCE approves the final version of the initiate coverage report.

 
2.
PAX CLEAN ENERGY PXCE will sign off on the final version of the draft(s), giving
written permission to the Cohen Independent Research to publish and distribute
the initiate coverage report.

 
3.
Within 15 days PAX CLEAN ENERGY PXCE will be responsible for completing CIRG’s
Input Data Sheet delivered from CIRG to PAX CLEAN ENERGY PXCE  Completion of the
CIRG Input Data Sheet will include exact historical quarterly and annual
aggregated line items from the Income Statement, Balance Sheet and Cash Flow
Statements in US dollars.

 
4.
PAX CLEAN ENERGY PXCE will only send certain public text available information
requested by CIRG, to assist CIRG in its initiate coverage research
report.  CIRG will not accept any non public textual information from PAX CLEAN
ENERGY PXCE.

 
5.
Within 10 days, PAX CLEAN ENERGY PXCE will send to CIRG requested public
information materials from CIRG’s 17 point request.  Parties agree that all 17
points may not be available, but that PAX CLEAN ENERGY PXCE will send as much
material as it has regarding CIRG’s 17 point request..

 
6.
Failure to pay fees in full on the agreed upon times and dates will terminate
research coverage.  Coverage may be renewed at CIRG’s sole discretion upon
payment in full.



 
 

--------------------------------------------------------------------------------

 


Relationship of the Parties
 
PAX CLEAN ENERGY PXCE and Cohen Independent Research Group,  mutually understand
and agree that Cohen Independent Research Group,  will be acting as an
independent contractor at all times in performing duties hereunder.  Nothing in
this Agreement shall be deemed to constitute Cohen Independent Research Group,
as a joint venture, partner, PAX CLEAN ENERGY PXCE or anything other than an
independent contractor. Cohen Independent Research Group, shall not have the
right to bind PAX CLEAN ENERGY PXCE or make any promises for representations on
behalf of PAX CLEAN ENERGY PXCE  As an independent contractor, Cohen Independent
Research Group shall assume full responsibility for payment of all federal and
state income taxes and self-employment taxes resulting from compensation derived
by Cohen Independent Research Group, for services rendered hereunder.  PAX CLEAN
ENERGY PXCE shall not be responsible in any manner for any of the foregoing or
any other amounts required to be withheld or paid by PAX CLEAN ENERGY PXCE with
respect to its policy under any applicable laws or regulations.
 
Benefits
 
PAX CLEAN ENERGY PXCE and Cohen Independent Research Group, agree and
acknowledge that under this Agreement Cohen Independent Research Group, shall
not be entitled to receive any benefits from PAX CLEAN ENERGY PXCE, including
but not limited to, medical insurance, medical expense reimbursements, vacation,
sick leave or worker's compensation benefits.
 
Notices
 
All notices provided for by this Agreement shall be made in writing either by
(i) actual delivery of the notice into the hands of the party entitled thereto,
or (ii) by the mailing of the notice in the U.S. mail to the last known address
of the party entitled thereto, registered or certified mail return receipt
requested.  The notice shall be deemed to be delivered in case (i) on the date
of its actual receipt by the party entitled thereto, and in case (ii) on the
date of its mailing.


Assignment
 
CIRG may not assign the rights hereunder without the prior written consent of
PAX CLEAN ENERGY PXCE  This Agreement shall be binding upon and inure to the
benefit of PAX CLEAN ENERGY PXCE and its successors, assigns and legal
representatives.  The successors and assigns of PAX CLEAN ENERGY PXCE shall
agree in writing to assume all obligations and benefits of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


Governing Law
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of California, without reference to its conflict of law rules.  Each
of the parties irrevocably submit to the jurisdiction of the Marin County Court
in the State of California, or the United States District Court for Northern
California in the State of California for the purpose of any suit, action, or
other proceeding arising out of or relating to this Agreement, which is brought
by or against any such party.  To the extent that such party has acquired, or
hereafter acquires, any immunity from jurisdiction of any such court or from any
legal process therein, such party hereby waives, to the fullest extent permitted
by law, such immunity.  Each of the parties hereby waives, and agrees not to
assert in any such suit, action, or proceeding, in each case, to the fullest
extent permitted by applicable law, any claim that (a) such party is not
personally subject to the jurisdiction of any such court; (b) such party is
immune from any legal process (whether through service, notice, attachment prior
to judgment, attachment in aid of execution, execution, or otherwise) with
respect to its property; or (c) any such suit, action, or proceeding is brought
in an inconvenient forum.


Severability
 
All agreements and covenants contained herein are severable, and in the event
that any of them shall be held to be invalid by any competent court, the
Agreement shall be interpreted as though such invalid agreements were not
contained herein.


Attorney’s Fees


In any legal proceeding brought to enforce the provisions of this Agreement, the
prevailing party shall be entitled to an award of attorney’s fees and costs.
 
Modification


No provision of this Agreement may be modified and no waiver hereunder may be
granted except by a written instrument executed by authorized representatives of
each Party hereto.


Full Force and Effect


In the event that a court of competent jurisdiction rules that any portion of
this Agreement is invalid, void or unenforceable, such provision is deemed
severed and removed from this Agreement and the remainder of the Agreement shall
remain in full force and effect.


Counterparts


This agreement may be executed in counterpart by the parties hereto.  Each
counterpart shall be, and shall be deemed to be, an original instrument, but all
such counterparts taken together shall constitute one and the same
Agreement.  The Agreement may be executed by way of facsimiles signature, and a
counterpart of this Agreement bearing facsimile signatures of either or both
parties shall be given full force and effect for evidentiary and all other
purposes as if the same had been manually executed.
 
Termination
 
Unless extended in writing, this Agreement will automatically terminate in one
year from the date hereof.
 
This contract is entered into and performed in Marin County, California.  In
witness whereof, the Parties by their duly authorized officers or
representatives have executed this Agreement on the date first above written,
whereby this agreement becomes a binding Agreement between and among Parties.
 
 
 

--------------------------------------------------------------------------------

 
 
 

 Cohen Independent Research Group        PAX CLEAN ENERGY PXCE      Print
Name:  D. Paul Cohen       Print Name:  P.L. Hammond       [signature.jpg]  By:
/s/ P.L. Hammond      Its:  President  Its: President      Date Signed:
3/24/2009     Date Signed: 24 March 2009    

 
 
 

--------------------------------------------------------------------------------

 
Disclaimer:
 
This report/release is for informational purposes only.  All information
contained herein is based on public information.  Ethical Standards:  Cohen
Independent Research Group complies with securities laws. regulations and
ethical standards as related to our compliance requirements. Certain securities
regulations are cited and disclaimed in our Disclaimer. Ethical standards as
related to our firm are the foundation of those securities laws and regulations
we follow.  Our firm is not a member of any association for other research
providers.  Our firm's policy is to comply with any new securities laws and
regulations that might be promulgated in the future.  Cohen Independent Research
Group (CIRG) is a registered investment advisor that distributes contracted
third party independent research purchased from outside third party contracted
securities analysts.  CIRG’s contracted analysts issue certain securities
recommendations for fundamental research reports defined as:  Buy, Hold/Neutral,
No Recommendation, or Sell recommendations. CIRG purchases certain financial
data derived from SEC filings and data compiled by other vendors.  CIRG and its
data vendors do not warranty that such SEC filing data and other compiled data
is accurate.  CIRG advises recipients of all such data to be validated from the
issuing Company including all statistical information derived from SEC filings
contained herein.  Neither CIRG nor any data vendor shall be held liable for any
misinformation contained in any SEC filing data or compiled data from various
data feeds.  Guests of CIRG’s website, readers of CIRG’s distributed research,
and other interested parties assume full responsibility for the accuracy of all
SEC filing data and compiled data from other sources, and are urged to confirm
that data with the specific issuing Company.  Under no circumstances is this
report/release to be used or considered as an offer to sell or a solicitation of
any offer to buy any security or other debt instruments, or any options, futures
or other derivatives related to such securities herein.  CIRG and its affiliates
may trade for its own account, and own related securities of the issuer.  CIRG’s
policy is not to trade securities within a reasonable time before or after
research reports are distributed.  CIRG or its affiliates, directors, officers
and employees, may have a long or short position in securities of the issuer or
related investments, and may effect securities transactions with CIRG
clients.  Investors interested in purchasing securities are urged to read the
Prospectus, 10K, 10Q other relevant public documents in full, and to conduct
their own research and due diligence. CIRG encourages its readers to invest
carefully and read the investor information available on the web sites of the
Securities and Exchange Commission ("SEC") at www.sec.gov and/or the National
Association of Securities Dealers ("NASD") at www.nasd.com. The reader should
verify all claims and do his/her own due diligence before investing in any
securities mentioned.  Investing in securities is speculative and carries a high
degree of risk. Investors are encouraged to consult with their financial
advisors, brokers, accountants, or attorneys and/or conduct their own due
diligence prior to making an investment in any of our featured
companies.   CIRG’s outside contracted analysts reserve the right to change
their opinion at any point in time as they deem necessary. There is no guarantee
that the target price for the stock will be met or that predicted business
results for the Company will be met.  Contracted analysts engaged by CIRG are
responsible for the preparation and substance of CIRG’s research
reports.  Analysts are responsible only to the public and are paid by CIRG in
cash.  CIRG does not supervise any outside contracted analyst and does not
guarantee this report to be error-free or factually accurate.  CIRG is not
defined as a financial analyst.  Conclusions prepared by outside contracted
analysts are deemed to be reasonable at the time of issuance of the report.  All
decisions are made solely by the outside contracted analyst and are independent
of outside parties or influence.  Neither the analyst’s compensation nor the
compensation received by CIRG is in any way related to the specific
recommendations or views contained in this research report/release or note, nor
is it related to price performance or volume of shares traded in the referenced
security.  CIRG or its affiliates may from time to time perform consulting or
other services for, or solicit consulting or other business from any entity
mentioned in this report/release. This research report/release has been prepared
for general circulation and is circulated for general information only. It does
not have regard to the specific investment objective, financial situation,
suitability, and the particular need of any specific person who may receive this
report/release. Investors should seek financial advice regarding the
appropriateness of investing in any securities or investment strategies
discussed or recommended in this report/release and should understand that
statements regarding future prospects may not be realized. Investors should note
that income from such securities, if any, may fluctuate and that each security's
price or value may rise or fall substantially. Accordingly, investors may
receive back less than originally invested.  Past performance is not indicative
of future performance.  CIRG has not entered into a soft dollar agreement with
the referred to Company.  CIRG does not currently have an investment banking
relationship with the Company, or a finder’s fee agreement with the
Company.  The Private Securities Litigation Reform Act of 1995 provides
investors a ‘safe harbor’ in regard to forward-looking statements.  CIRG
cautions all investors that such forward-looking statements in this report are
not guarantees of future performance.  Unknown risk, including bankruptcy,
uncertainties, as well as other uncontrollable or unknown factors may cause
actual results to materially differ from the results, performance or
expectations expressed or implied by such forward-looking statements.  Smaller
companies have a higher likelihood of filing for bankruptcy.  Investors are
urged to do their own research regarding the dangers of a potential bankruptcy
filing.  CIRG urges all potential investors to perform comprehensive
due-diligence prior to making any investment.  When used, the words
"anticipate," "believe," "estimate," "expect," and similar expressions as they
relate to the Company or its management are intended to identify such
forward-looking statements. The Company's actual results, performance or
achievements could differ materially from the results expressed in, or implied
by, these forward looking statements. Further management discussion of risks and
uncertainties can be found in the Company's quarterly filing with the Securities
Exchange Commission and other periodic SEC filings.  CIRG and its data vendors
do not assume any responsibility or liability for any investor decision made as
a result of reading this report/release or accessing financial data from CIRG’s
various data vendors.   CIRG and the issuing Company do not assume any
responsibility or liability for any investor decision made as a result of
reading this report/release.  Readers hereby acknowledge that any reliance upon
any Materials shall be at the reader’s sole risk. CIRG reserves the right, in
its sole discretion and without any obligation, to make improvements to, or
correct any error or omissions in any portion of the Service or the
Materials.   The service and the materials are provided by CIRG on an ‘as is’
basis.  CIRG expressly disclaims any and all warranties, express or implied,
including without limitation warranties or merchantability and fitness for a
particular purpose, with respect to the service or any materials and
products.  In no event shall CIRG be liable for any direct, indirect,
incidental, punitive, or consequential damages of any kind whatsoever with
respect to the service, the materials and the products.  This report/release has
been prepared in accordance with the Securities and Exchange Commission's rules
and amendments, Oct 23, 2000, regarding 17 CFR Parts, 240, 243 and 249,
(Selective Disclosure and Insider Trading), Regulation FD (Fair Disclosure),
10b5-1, 10b5-2, and NASD Rules 2250, 2420, 2710 and 2711.    CIRG is sometimes
paid in stock, warrants, options or other securities in lieu of or in addition
to CIRG’s stated compensation schedule.   This document shall not be copied nor
reproduced in any form without the expressed written and authorized consent of
CIRG. Copyright: CIRG and D. Paul Cohen
 
 
 

--------------------------------------------------------------------------------

 